Citation Nr: 1009825	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-08 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than November 22, 
1989, for payment of restored dependency and indemnity 
compensation (DIC) benefits.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The service member had active duty service from April 1942 to 
November 1945.  He passed away in August 1948; at the time of 
his death, the appellant was is surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Detroit, Michigan.  Following a review of the claims 
folder, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC), in Washington, DC, in 
December 2008.  The claim has since been returned to the 
Board for review.  


FINDINGS OF FACT

1.  The service member died on August [redacted], 1948.  Following 
his death, the appellant, his spouse, submitted a claim for 
DIC benefits.  

2.  The RO denied the appellant's claim for DIC benefits in 
February 1949, after which the appellant submitted a notice 
of disagreement with that decision.

3.  The appellant remarried on April [redacted], 1953, to a 
nonveteran.  The appellant's second husband passed away on 
March [redacted], 1981.

4.  In November 1989, the appellant submitted a claim for DIC 
benefits.  

5.  Upon reviewing the claim, the RO granted DIC benefits, 
effective November 22, 1989.  

6.  Following notification of the effective date that was 
assigned, the appellant appealed to the Board for review.  
Subsequent to many actions by the Board and the United States 
Court of Appeals for Veterans Claims (Court), the VA and the 
appellant entered into a Stipulated Agreement that found that 
there had been an open pending claim for DIC benefits from 
the date of the appellant's initial claim in February 1949.  


CONCLUSION OF LAW

Entitlement to an effective date of March 5, 1981, for the 
restoration of DIC benefits is established.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with supplemental statement of 
the case and various notice letters have notified the 
appellant of any type of evidence needed to substantiate her 
claim.

The record reflects that the service member died on August 
[redacted], 1948, at the age of 27 due to cancer of the colon with 
wide-spread metastasis.  At the time of his death, he was 
married to the appellant.  Following her husband's death, the 
appellant submitted a claim for DIC and accrued benefits.  
Upon reviewing the claims folder, the RO determined, in 
February 1949, that it could not grant DIC benefits to the 
appellant.  The RO concluded that the cause of the service 
member's death was not due to any disability incurred in or 
aggravated by his military service.  Accrued disability 
benefits were granted.  The appellant was notified of that 
action but she did not appeal said decision.

In November 1989, the appellant, through The American Legion, 
notified the RO that she had remarried and that her second 
husband had also passed away.  She provided the necessary 
paperwork that showed that on April [redacted], 1953, she married for 
a second time.  The marriage lasted until her second husband 
passed away on March [redacted], 1981.  With her notification of the 
second marriage, the appellant requested information on any 
"survivor entitlements" she might be eligible therefor.  

Following her letter to the RO, the appellant submitted 
additional information with respect to her DIC claim.  Upon 
reviewing the medical evidence, the RO then issued a decision 
in July 1992 that granted service connection for the cause of 
her first husband's death.  The appellant then received a 
letter in July 1992 informing her that her claim for DIC had 
been approved effective the first day of the month following 
her application for benefits, i.e., December 1, 1989.  

Shortly thereafter, the appellant, through her accredited 
representative asked for retroactive benefits.  Specifically, 
the representative asked that the effective date of her award 
be August [redacted], 1948, the date in which her first husband died.  
The RO responded with the following:

Our Rating Decision of December 1, 1948, 
denying service connection for cause of 
death does not involve clear and 
unmistakable error but rather reflect[s] 
the Board's judgement based on the 
evidence then of record.  Current 
decision of July 2, 1992, is based on new 
and material evidence which served as a 
basis to reopen the claim.  No basis for 
earlier effective date on basis of clear 
and unmistakable error.

The appellant was notified of that action and subsequently 
appealed to the Board for review.  After her claim was denied 
by the Board, the appellant then appealed to the Court asking 
that the Board's decision be vacated and that benefits be 
given to her.  The Court then did indeed vacate the Board's 
decision and remanded the claim to the RO for additional 
development.  The claim was then returned to the Board which, 
in turn, once again denied the appellant's claim.  Once again 
the appellant appealed to the Court and once again the Court 
vacated the Board's decision.  The claim was returned to the 
Board which, after further development, denied the 
appellant's claim for an earlier effective date based on 
clear and unmistakable error.  The appellant then again 
appealed to the Court.  

In April 2003, VA entered into a settlement agreement with 
the appellant.  In that action, the VA agreed that payments 
of DIC benefits should commence from "the first day of the 
month of the veteran's death and terminate upon Appellant's 
remarriage in 1953."  

The record indicates that while the claim for retroactive 
benefits was being shuttled between the RO, the Board, and 
the Court, the RO awarded DIC benefits effective November 22, 
1989, the date in which the RO received her claim for 
benefits.  The appellant then submitted, in July 2004, her 
claim asking for an earlier effective date for the assignment 
of benefits.  She wrote in her claim that had she known, in 
March 1981 (after the death of her second husband), that she 
was eligible for the resumption of DIC benefits, she would 
have applied for said benefits.  To phrase it in a different 
way, "but for" the error by the VA in not originally 
granting her benefits after her first husband died, the 
appellant would have known that she was eligible for 
reinstatement of those benefits after her second husband 
passed away.  As such, she asked that the effective date of 
the reinstated benefits be determined to be March 5, 1981, 
and not November 22, 1989.  

Upon reviewing her claim, the RO denied the appellant's 
claim.  In essence, the RO looked upon the claim in November 
1989 as a reopened claim for benefits.  The RO, as noted in 
the Statement of the Case, found that "death benefits are 
not payable earlier than the date the claim was received 
unless filed within one year of the event that establishes or 
restablishes entitlement."  It was further noted in the 
Statement of the Case that:

Because you did not file for benefits 
within one year when . . . [your second 
husband died - March [redacted], 1981], we cannot 
grant benefits prior to the date of 
receipt of your reopened claim for 
benefits on November 22, 1989.

The claim has now come before the Board for review.

In certain cases, an individual's eligibility for VA benefits 
may be reinstated based upon a terminated marital 
relationship.  For instance, on or after October 1, 1998, the 
remarriage of a surviving spouse of a veteran shall not bar 
the furnishing of DIC benefits to the surviving spouse if the 
remarriage has been terminated by death, annulment or 
divorce, unless VA determines that the divorce or annulment 
was secured through fraud or collusion.  38 U.S.C.A. § 
1311(e) (West 2002 & Supp. 2009); 38 C.F.R. § 3.55(a)(3) 
(2009).

Generally, the appropriate effective date to be assigned an 
award of benefits based upon termination of a remarriage of a 
surviving spouse as a result of death is the date of death if 
the claim is filed within one year after that date.  
Otherwise, the appropriate effective date to be assigned is 
the date of receipt of the claim.  38 C.F.R. § 3.400(v)(3) 
(2009).

Subject to the provisions of 38 U.S.C.A. § 5101 (West 2002 & 
Supp. 2009), where DIC benefits are awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue.  
If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of the receipt of such request.  38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.114(a) (2009).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

In this instance, the appellant had a long-standing and open 
claim for DIC benefits.  This has been acknowledged by VA and 
the appellant via the Stipulated Agreement of April 2003.  
The Stipulated Agreement found that the appellant had 
submitted a claim for DIC benefits shortly after her first 
husband died in 1947.  This agreement was subsequently 
endorsed by the Court via an Order issued on April 17, 2003.  
Thus, clearly it was the intent of VA and the Court to 
establish that the appellant timely submitted a claim for DIC 
after her first husband died, DIC benefits were warranted 
based on the facts, and the effective date was to be 
retroactive to her first husband's death.  In other words, 
entitlement to DIC existed from the date of his death.  Based 
upon the law of the case, the RO was under the legal 
obligation to send the appellant a formal claims form for the 
DIC benefits or the restoration thereof.  The RO's failure to 
act on the original claim for benefits preserved the 
appellant's claim throughout the years including when she 
remarried, and her second husband's death, until it was 
finally adjudicated through the issuance of the Stipulated 
Agreement.  

Thus, under the unusual circumstances of this case, the 
effective date for the claim, which becomes one similar to an 
original claim that involve "staged" ratings, is the date 
in which the VA received her claim for benefits, or the day 
after her first husband's death, as specified in the 
Stipulated Agreement.  Consequently, the Board holds that the 
appellant is entitled to an effective date of March 5, 1981, 
for the restoration of DIC benefits.  Accordingly, the 
appellant's claim for an earlier effective date is granted.  


ORDER

Entitled to an effective date of March 5, 1981, for payment 
of restored DIC benefits, is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


